Exhibit 10.36

HEALTH CARE PROPERTY INVESTORS, INC.
2006 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
[                         , 2006] (the “Award Date”) by and between Health Care
Property Investors, Inc., a Maryland corporation (the “Corporation”), and
[                                ] (the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to the Health Care Property Investors, Inc. 2006 Performance
Incentive Plan (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the date hereof, a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.             Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

2.             Grant.  Subject to the terms of this Award Agreement, the
Corporation hereby grants to the Participant an Award with respect to an
aggregate of [                 ] restricted shares of Common Stock of the
Corporation (the “Restricted Stock”).

3.             Vesting.  Subject to Section 8 below, the Award shall vest, and
restrictions (other than those set forth in Section 8.1 of the Plan) shall
lapse, [with respect to 20% of the total number of shares of Restricted Stock
(subject to adjustment under Section 7.1 of the Plan) on each of the first,
second, third, fourth and fifth anniversaries of the Award Date.]  The Board
reserves the right to accelerate the vesting of the Restricted Stock in such
circumstances as it, in its sole discretion, deems appropriate and any such
acceleration shall be effective only when set forth in a written instrument
executed by an officer of the Corporation.

4.             Continuance of Employment.  The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement.  Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 8 below or under the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such


--------------------------------------------------------------------------------




 

employment or services, or affects the right of the Corporation or any of its
Subsidiaries to increase or decrease the Participant’s other compensation or
benefits.  Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Participant without his or her consent
thereto.

5.             Dividend and Voting Rights.  After the Award Date, the
Participant shall be entitled to cash dividends and voting rights with respect
to the shares of Restricted Stock subject to the Award even though such shares
are not vested, provided that such rights shall terminate immediately as to any
shares of Restricted Stock that are forfeited pursuant to Section 8 below.

6.             Restrictions on Transfer.  Prior to the time that they have
become vested pursuant to Section 3 hereof or Section 7 of the Plan, neither the
Restricted Stock, nor any interest therein, amount payable in respect thereof,
or Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to transfers to the Corporation.

7.             Stock Certificates.

(a)           Book Entry Form.  The Corporation shall issue the shares of
Restricted Stock subject to the Award either: (a) in certificate form as
provided in Section 7(b) below; or (b) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

(b)           Certificates to be Held by Corporation; Legend.  Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder.  Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Health Care Property
Investors, Inc.  A copy of such Agreement is on file in the office of the
Secretary of Health Care Property Investors, Inc.”

(c)           Delivery of Certificates Upon Vesting.  Promptly after the vesting
of any shares of Restricted Stock pursuant to Section 3 hereof or Section 7 of
the Plan, the Corporation shall, as applicable, either remove the notations on
any shares of Restricted Stock issued in book entry form which have vested or
deliver to the Participant a certificate or certificates evidencing the number
of shares of Restricted Stock which have vested (or, in either case, such lesser
number of shares as may be permitted pursuant to Section 8.5 of the Plan).  The
Participant (or the beneficiary or personal representative of the Participant in
the event of the Participant’s death or disability, as the case may be) shall
deliver to the Corporation any representations or other documents or assurances
as the Corporation or its counsel may determine to be necessary or

2


--------------------------------------------------------------------------------




advisable in order to ensure compliance with all applicable laws, rules, and
regulations with respect to the grant of the Award and the delivery of shares of
Common Stock in respect thereof.  The shares so delivered shall no longer be
restricted shares hereunder.

(d)           Power of Attorney.  The Participant, by acceptance of the Award,
shall be deemed to appoint, and does so appoint by execution of this Award
Agreement, the Corporation and each of its authorized representatives as the
Participant’s attorney(s)-in-fact to effect any transfer of unvested forfeited
shares (or shares otherwise reacquired by the Corporation hereunder) to the
Corporation as may be required pursuant to the Plan or this Award Agreement and
to execute such documents as the Corporation or such representatives deem
necessary or advisable in connection with any such transfer.

8.             Effect of Termination of Employment or Services.  If the
Participant ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary (the date of such termination of employment or
service is referred to as the Participant’s “Severance Date”), the Participant’s
shares of Restricted Stock (and related Restricted Property as defined in
Section 9 hereof) shall be forfeited to the Corporation to the extent such
shares have not become vested pursuant to Section 3 hereof or Section 7 of the
Plan upon the Severance Date regardless of the reason for the termination of the
Participant’s employment or services; provided, however, that if the
Participant’s employment is terminated as a result of the Participant’s death,
Total Disability (as defined below) or Retirement (as defined below), the
Participant’s shares of Restricted Stock (and related Restricted Property), to
the extent not then vested, shall become fully vested as of the Participant’s
Severance Date.  If the Participant is employed by a Subsidiary and that entity
ceases to be a Subsidiary, such event shall be deemed to be a termination of
employment of the Participant for purposes of this Agreement, unless the
Participant otherwise continues to be employed by the Corporation or another of
its Subsidiaries following such event.  Upon the occurrence of any forfeiture of
shares of Restricted Stock hereunder, such unvested, forfeited shares and
related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable).  No
consideration shall be paid by the Corporation with respect to such transfer. 
The Corporation may exercise its powers under Section 7(d) hereof and take any
other action necessary or advisable to evidence such transfer.  The Participant
(or the Participant’s beneficiary or personal representative in the event of the
Participant’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award, “Retirement” means
the Participant (1) has attained age 65 and completed at least five full years
of service as an employee of the Corporation and its Subsidiaries and/or a
member of the Board, or (2) has attained age 60 and completed at least fifteen
full years of service as an employee of the Corporation and its Subsidiaries
and/or a member of the Board.

3


--------------------------------------------------------------------------------




9.             Adjustments Upon Specified Events.  Upon the occurrence of
certain events relating to the Corporation’s stock contemplated by Section 7.1
of the Plan, the Administrator shall make adjustments if appropriate in the
number and kind of securities that may become vested under the Award.  If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.3 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock.  Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding.  To
the extent that the Restricted Property includes any cash (other than regular
cash dividends), such cash shall be invested, pursuant to policies established
by the Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

10.          Tax Withholding.  The Corporation (or any of its Subsidiaries last
employing the Participant) shall be entitled to require a cash payment by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the vesting of any Restricted Stock.  Alternatively,
the Participant or other person in whom the Restricted Stock vests may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under Section 8.5 of the
Plan and rules established by the Administrator, to have the Corporation
 withhold and reacquire shares of Restricted Stock at their fair market value at
the time of vesting to satisfy any withholding obligations of the Corporation or
its Subsidiaries with respect to such vesting.  Any election to have shares so
held back and reacquired shall be subject to such rules and procedures, which
may include prior approval of the Administrator, as the Administrator may
impose, and shall not be available if the Participant makes or has made an
election pursuant to Section 83(b) of the Code with respect to such Award.

11.          Notices.  Any notice to be given under the terms of this Award
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the
Participant’s last address reflected on the Corporation’s payroll records.  Any
notice shall be delivered in person or shall be enclosed in a properly sealed
envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government.  Any such
notice shall be given only when received, but if the Participant is no longer an
Eligible Person, shall be deemed to have been duly given five business days
after the date mailed in accordance with the foregoing provisions of this
Section 11.

12.          Plan.  The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference.  The Participant agrees to be bound by the
terms of the Plan and this Award Agreement.  The Participant acknowledges having
read and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement.  Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights

4


--------------------------------------------------------------------------------




in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

13.          Entire Agreement.  This Award Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof.  The Plan may be amended pursuant to Section 8.6 of the Plan. 
This Agreement may be amended by the Board from time to time.  Any such
amendment must be in writing and signed by the Corporation.  Any such amendment
that materially and adversely affects the Participant’s rights under this
Agreement requires the consent of the Participant in order to be effective with
respect to the Award.  The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

14.          Counterparts.  This Award Agreement may be executed simultaneously
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

15.          Section Headings.  The section headings of this Award Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

16.          Governing Law.  This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Maryland
without regard to conflict of law principles thereunder.

[Remainder of page intentionally left blank]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

HEALTH CARE PROPERTY INVESTORS, INC.,
a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name

 

6


--------------------------------------------------------------------------------